DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 07/28/2021, in which claims 1-3,5-8,10-14,18-34,39-42 and 47-50 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11-14, 18-26, 28-31, 39-41, and 47-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (WO 2021247881 A1).

Regarding claim 1, Wang discloses a video encoding method, comprising (Wang; Fig. 1, 3, Para. [0105]. A video coding system of CCLM is used to perform component coding.): 
determining a set of parameters from a plurality of sets of parameters wherein the set of parameters includes a scaling factor (Wang; Para. [0106-111], Table 3. A set of parameters from different sets of parameters are determined, which includes at least a scaling factor.); 
determining a predicted sample value of a first chroma component based on the set of the parameters, a reconstructed sample value of a luma component and a reconstructed sample value of a second chroma component (Wang; Para. [0106-111], Table 3. A predicted sample value of a first chroma component is determined in accordance with a set of parameters, reconstructed luma samples, and second reconstructed chroma samples.); and 
signaling an index associated with the set of parameters in a bitstream (Wang; Para. [0106-111], Table 3. A least a bin index is signaled, associating with a set of parameters.).

Regarding claim 2, Wang discloses wherein determining the predicted sample value of the first chroma component based on the set of parameters further comprises: determining a combined linear model based on the scaling factor, a first linear model, and a second linear model, wherein the first linear model, the second linear model and the combined linear model include a first parameter and a second parameter, respectively (Wang; Para. [0106-111], Table 3. A combined linear model is determined in accordance with at least a scaling factor, a first linear model, a second linear model, and the combined linear mode, first linear model, and second linear model include a first parameter and a second parameter.); and 
determining the predicted sample value of the first chroma component based on the combined linear model (Wang; Para. [0106-111], Table 3. Predicted samples of a first chroma component is determined in accordance with a combined linear model.).

Regarding claim 3, Wang discloses wherein determining the combined linear model based on the scaling factor, the first linear model and the second linear model comprises: determining the first parameter of the combined linear model as a linear combination of the first parameter of the first linear model and the first parameter of the second linear model with the scaling factor (Wang; Para. [0096, 110], Table 3. A first parameter of a combined linear model is determined as a linear combination of a first parameter of a first linear model and a first parameter of a second linear model with a scaling factor.); and 
determining the second parameter of the combined linear model as a linear combination of the second parameter of the first linear model and the second parameter of the second linear model with the scaling factor (Wang; Para. [0096, 110], Table 3. A second parameter of a combined linear model is determined as a linear combination of a second parameter of a first linear model and a second parameter of a secon3d linear model with a scaling factor.).

Regarding claim 6, Wang discloses wherein determining the predicted sample value of the first chroma component further comprises: determining a first intermediate variable by adding a product of multiplying the first parameter of the combined linear model with the reconstructed sample value of the luma component and the second parameter of the combined linear model (Wang; Para. [0106-111], Table 3. A first intermediate value is determined by adding a second parameter of a combined linear model and reconstructed luma samples multiplied by a first parameter of a combined linear model.); 
determining a second intermediate variable by scaling the reconstructed sample value of a second chroma component with the scaling factor (Wang; Para. [0106-111], Table 3. A second intermediate value is determined in accordance with a reconstructed sample of a second chroma component scaled by a scaling factor); and 
determining the predicted sample value of the first chroma component as a linear combination of the first intermediate variable and the second intermediate variable (Wang; Para. [0106-111], Table 3. A predicted sample of a first chroma component is determined as a linear combination of a first intermediate value and a second intermediate value.).

Regarding claim 7, Wang discloses performing down-sampling on the first intermediate variable (Wang; Para. [0014-15]. A downsampling is performed on a first intermediate value.); and 
the predicted sample value of the first chroma component is determined as a linear combination of the down-sampled first intermediate variable and the second intermediate variable (Wang; Para. [0014-15]. Predicted samples of a first chroma component is determined as a linear combination of a first intermediate value downsampled and a second intermediate value.).

Regarding claim 8, Wang discloses wherein determining the first intermediate variable by adding the product of multiplying the first parameter of the combined linear model with the reconstructed sample value of the luma component and the second parameter of the combined linear model further comprises: performing a bit right shift process on the product (Wang; Para. [0109-111]. A right shift operation is performed on a reconstructed luma samples multiplied by a first parameter of a combined linear model.); and 
the first intermediate variable is determined by adding a result of the bit right shift process performed and the second parameter of the combined linear model (Wang; Para. [0109-111]. A first intermediate value is determined by adding a second parameter of a combined linear model and a right bit shifted reconstructed luma samples multiplied by a first parameter of a combined linear model.).

Regarding claim 11, Wang discloses wherein the scaling factor is equal to 1, 0.5 or 2 (Wang; Para. [0111]. A scaling factor is set to be ½, 1, or 2.).

Regarding claim 12, Wang discloses wherein signaling the index associated with the set of parameters in the bitstream further comprises: signaling a first index in a first level and a second index in a second level, wherein the set of parameters is jointly indicated by the first index and the second index (Wang; Para. [0111]. A first index in a first level and a second index in a second level are signaled, indicating a set of parameters.).

Regarding claim 13, Wang discloses wherein the first level is a picture level and the second level is a coding unit (CU) level (Wang; Para. [0111].  A first level includes at least a frame/picture level, and the second level includes at least a block or CTU (CU) level).

Regarding claim 14, Wang discloses indicating a sub-set of the plurality of sets of parameters from the plurality of sets of parameters by the first index (Wang; Para. [0111]. A first flag/index is used to indicate a sub-set of different sets of parameters from the different set of parameters.); and 
indicating the set of parameters from the sub-set of the plurality of sets of parameters by the second index (Wang; Para. [0111]. A second index is used to indicate a set of parameters from a sub-set of different sets of parameters.).

Claims 18-20, 22-25, 28-31 are directed to a video decoding method, comprising a sequence of processing steps that are in reverse order/symmetric manner with the steps corresponding to the same as claimed in claims 1-3, 5-8, 11-14, and are rejected for the same reason of anticipation as outlined above.

Regarding claim 21, Wang discloses wherein the first parameter of the combined linear model is determined based on following formula: A = k×α2 + α1; and the second parameter of the combined linear model is determined based on following formula: B = k× β2 + β1, wherein A is the first parameter of the combined linear model, B is the second parameter of the combined linear model, α1, α2 are the first parameters of the first linear model and the second linear model, β1, β2 are the second parameters of the first linear model and the second linear model, and k is the scaling factor (Wang; Para. [0096, 110]. A first parameter and a second parameter of a combined linear model are determined in accordance with (w * a0  + a1) and (w * b0 + B1) of first parameters of a first and a second linear model and second parameters of a first and second linear model respectively.).

Regarding claim 26, Wang discloses wherein the predicted sample value of the first chroma component is determined based on following formula:                         
                            
                                
                                    p
                                    r
                                    e
                                    d
                                    _
                                    C
                                    r
                                
                                
                                    '
                                
                            
                            =
                            f
                            d
                            o
                            w
                            n
                            s
                            a
                            m
                            p
                            l
                            e
                            
                                
                                    
                                        
                                            A
                                            ×
                                            r
                                            e
                                            c
                                            _
                                            
                                                
                                                    L
                                                
                                                
                                                    '
                                                
                                            
                                            ≫
                                            i
                                        
                                    
                                    +
                                    B
                                
                            
                            -
                            k
                            ×
                            r
                            e
                            c
                            _
                            
                                
                                    C
                                    b
                                
                                
                                    '
                                
                            
                        
                    ; wherein                         
                            
                                
                                    p
                                    r
                                    e
                                    d
                                    _
                                    C
                                    r
                                
                                
                                    '
                                
                            
                        
                     is the predicted sample value of the first chroma component, A is the first parameter of the combined linear model, B is the second parameter of the combined linear model,                         
                            r
                            e
                            c
                            _
                            
                                
                                    L
                                
                                
                                    '
                                
                            
                        
                     is the reconstructed sample value of the luma component,                         
                            r
                            e
                            c
                            _
                            
                                
                                    C
                                    b
                                
                                
                                    '
                                
                            
                        
                     is the reconstructed sample value of the second chroma component, k is the scaling factor, i is a non-negative integer value indicating the bit right shift number, and                         
                            f
                            d
                            o
                            w
                            n
                            s
                            a
                            m
                            p
                            l
                            e
                            (
                            )
                        
                     denotes performing a down sampling process (Wang; Para. [0106-112, 122, 123]. A final prediction output is determined in accordance with a down-sampled output of IPred with a clipping operation, wherein a first parameter, a second parameter of a combined linear model, reconstructed luma samples, reconstructed second chrominance samples, a scaling factor, and iShift are used, see Para. [0109 or 112].).

Claims 39-41 are directed to an apparatus for performing video data processing, the apparatus comprising: a memory figured to store instructions;’ and one or more processors configured to execute the instructions to cause the apparatus (Wang; Para. [0129].) to perform a sequence of processing steps that are in reverse order/symmetric manner with the steps corresponding to the same as claimed in claims 1-2, 12, and are rejected for the same reason of anticipation as outlined above.

Claims 47-49 are directed to a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for performing video data processing (Wang; Para. [0129].), the method comprising a sequence of processing steps that are in reverse order/symmetric manner with the steps corresponding to the same as claimed in claims 1-2, 12, and are rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 42, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2021247881 A1) in view of Filippov (CN 106134201 A).

Regarding claim 32, Wang discloses determining a reconstructed sample value of the first chroma component (Wang; Para. [0014-15]. Reconstructed chroma samples, e.g. Cb, Cr, are determined.).
But it does not specifically disclose determining a reconstructed sample value of the first chroma component equal to the predicted sample value of the first chroma component for a current block without decoding prediction residuals and a coded transform block pattern (CTP) flag of the first chroma component.
However, Filippov teaches determining a reconstructed sample value of the first chroma component equal to the predicted sample value of the first chroma component for a current block without decoding prediction residuals and a coded transform block pattern (CTP) flag of the first chroma component (Filippov; 4th, 5th Para. A chroma residual block is determined to be skipped or not, i.e. predicted samples equal to reconstructed samples or not, with no residual block and CTP flag.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Wang to adapt a block reconstruction technique, by incorporating Filippov’s teaching wherein reconstructed samples are determined to be equal to predicted samples with no residual samples, for the motivation to perform video sample reconstruction (Filippov; Abstract.).

Claim 42 is directed to an apparatus for performing video data processing, the apparatus comprising: a memory figured to store instructions;’ and one or more processors configured to execute the instructions to cause the apparatus (Wang; Para. [0129].) to perform a sequence of processing steps that are in reverse order/symmetric manner with the steps corresponding to the same as claimed in claim 32, and is non-patentable over the prior art for the same reason as previously indicated.

Claim 50 is directed to a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for performing video data processing (Wang; Para. [0129].), the method comprising a sequence of processing steps that are in reverse order/symmetric manner with the steps corresponding to the same as claimed in claim 32, and is non-patentable over the prior art for the same reason as previously indicated.

Allowable Subject Matter
Claims 5, 10, 27, and 33-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US Pub. 20220060702 A1) teaches an intra prediction coding system that uses TSCPM.
Li (US Pat. 11259016 B2) teaches a video coding system that uses CCLM techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485